DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Status of Application
Applicant’s amendments filed on 04/27/2022 have been entered.
Claims 1, 5, 6, 8-12, and 14-20 are currently pending.
Claims 5, 10, 16 and 19 have been withdrawn.
Claim 1 has been amended.
Claim Rejections - 35 USC § 112
Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18,  the claim recites “the first layer.” However, there is no “a first layer” recited in Claim 1 or 18. the claim recites “the second layer.” However, there is no “a second layer” recited in Claim 1 or 18. This creates an issue of antecedent basis that renders the claim indefinite.  For purposes of examination, the “the” for the layers is now “a.”
Claim 20 is also rejected, due to its dependency on Claim 20. 
Claim Rejections - 35 USC § 103
Claims 1, 6, 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 5,585,178).
Regarding Claim 1, Calhoun teaches an adhesive structure comprising a substrate and an adhesive coating formed on the substrate (Abstract; Fig. 1-5). Calhoun teaches the thickness of the coating can vary along the longitudinal direction and the coating comprises more than one layer (Fig. 3-5). Calhoun teaches one layer is made of the same material. (Fig. 3-5)  Calhoun teaches more adhesive layers of different materials and thickness, where the composition of each layer can vary locally. (Fig. 3-5; Column 10, Lines 40-65). Calhoun teaches the coatings can comprise epoxy adhesives, acrylics, polyolefins, and polyurethane adhesives, which include thermoplastic, structural and sealing adhesives (Column 3, Lines 5-10; Column 10, Lines 40-65). Therefore, it would have been obvious to use any of the listed adhesives in combination for the layers of Calhoun. Calhoun teaches a change of composition can take place in layers atop each other or side by side. (Fig. 1-5) 
Regarding Claim 6, Calhoun teaches at least one layer comprises a recess. (Fig. 3, 5).
Regarding Claim 8, Calhoun teaches the substrate can be a plastic film or metal film. (Claim 10, Lines 5-25).
Regarding Claim 11, Calhoun teaches the width of at least one layer varies. (Fig. 3-5).
Regarding Claim 12, Calhoun teaches a first layer having a constant width and a second layer having a varying width. (Fig. 3, 5).
Regarding Claim 17, Calhoun teaches the substrate has at least one layer on a first portion of the substrate, and at least two layers on a second portion of the substrate. (Fig. 3-4). 
Regarding Claim 20, Calhoun teaches the adhesive composition can comprise hot melts, which are activatable compositions. (Column 10, Lines 40-45). 

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Calhoun et al. as applied in Claim 1, in further view of Landrock et al. (NPL, Adhesives Technology Handbook).
Regarding Claim 9, Barrios teaches the adhesive structure but does not teach the layers are made from powder adhesive material. 
Landrock teaches powder adhesive material are known in the art and provide the advantage of not requiring metering or mixing to be applied. (Paragraph 0188-0189). Thus, as Landrock teaches powder adhesives can be easier to use due to not needing metering or mixing, it would have been obvious to one with ordinary skill in the art to use powder adhesives in Calhoun to avoid metering or mixing.

Claim 1, 6, 8, 14, 15, 17, 18 aand 20 are rejected under 35 U.S.C. 103 for being unpatentable over Schroeer et al. (US 2009/0291279) in view of Calhoun.
Regarding Claim 1, Schroeer teaches an adhesive structure comprising a substrate and an adhesive coating, where the thickness of the coating varies in at least one direction and comprises more than one layer (Abstract; Fig 2-3; Paragraph 0031). Schroeer teaches the composition of at least one layer is made from the same material. (Abstract). Schroeer teaches the coating consists of several adhesive layers of different materials and thicknesses and the composition of each layer can vary locally. (Fig. 2-3). Schroeer teaches each adhesive can comprise mixtures of silicone adhesives, sealing adhesives, polyurethane, sealing and structural adhesives, and olefinic, thermoplastic, adhesives (Paragraph 0043). Schroeer teaches the change in composition takes place between two layers atop or side by side. (Fig. 2-3). 
Schroeer does not specifically teach the use of an epoxy-based material in the adhesive coating.
Calhoun teaches an adhesive structure, as discussed above. Calhoun teaches adhesives that can be used in this invention include “silicones, polyolefins, polyurethanes, polyesters, acrylics, epoxies, rubber-resin, and polyamides.” “Specific examples of suitable adhesives include acrylic-based adhesives, e.g., isooctyl, acrylate/acrylic acid copolymers and tackified acrylate copolymers; tackified rubber-based adhesives, e.g., tackified styrene-isoprene-styrene block copolymers; tackified styrene-butadiene-styrene block copolymers; nitrile rubbers, e.g., acrylonitrile-butadiene; silicone-based adhesive, e.g., polysiloxanes; and polyurethanes.” Calhoun teaches the type of adhesive can selected for where the adhesive is being used, its desired physical or mechanical properties, or it’s processing advantages (Column 10, Lines 40-65). Therefore, as Calhoun and Schroeer teach the same overlapping type of adhesives as discussed above, it would have been obvious to one with ordinary skill in the art to select the various adhesives of Calhoun, including epoxy adhesives, to tailor the adhesives for physical properties or intended use. 
Regarding Claim 6, Schroeer teaches at least one layer with a recess. (Fig. 2).
Regarding Claim 8, Schroeer teaches the substrate can be a plastic material. (Paragraph 0052, 0071).
Regarding Claim 14, Schroeer teaches the first layer can have a length that is the same length as an adjacent second layer, but with differing widths. (Paragraph 0033).
Regarding Claim 15, Schroeer teaches the first layer can have a length that is the same length as an adjacent second layer, but with differing heights. (Paragraph 0054).
Regarding Claim 17, Schroeer teaches the substrate has at least one layer on a first portion of the substrate, and at least two layers on a second portion of the substrate. (Fig. 3). 
Regarding Claim 18, Schroeer teaches a first adhesive composition that forms a first layer on a first portion of the substrate and forms a second layer on a second portion of the substrate. (Fig. 2-3)
Regarding Claim 20, Schroeer teaches the adhesives can be hot melts, which are activatable compositions. (Paragraph 0043). 

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Schroeer  and Calhoun as applied in Claim 1, in further view of Landrock et al. (NPL, Adhesives Technology Handbook).
Regarding Claim 9, Barrios teaches the adhesive structure but does not teach the layers are made from powder adhesive material. 
Landrock teaches powder adhesive material are known in the art and provide the advantage of not requiring metering or mixing to be applied. (Paragraph 0188-0189). Thus, as Landrock teaches powder adhesives can be easier to use due to not needing metering or mixing, it would have been obvious to one with ordinary skill in the art to use powder adhesives in Schroeer  to avoid metering or mixing.
Response to Arguments
Applicant’s arguments have been fully considered. 
The rejection of Barrios has been withdrawn due to Applicant’s amendments and new grounds of rejection are presented in this Action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781